PER CURIAM.
In accordance with the well-reasoned recommendation of the special master, the petition seeking a belated appeal of the judgment and sentence rendered on or about September 8, 2011, in Escambia County Circuit Court case number 2010-CF-005748, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to .represent him in the appeal authorized by this opinion.
BENTON, C.J., LEWIS and ROWE, JJ., concur.